          Case 1:19-cv-01536-DAD-EPG Document 17 Filed 10/14/20 Page 1 of 2


1

2

3

4

5

6

7

8
                                 UNITED STATES DISTRICT COURT
9
                                EASTERN DISTRICT OF CALIFORNIA
10
     TRI-DAM,                                           ) Case No. 1:19-cv-01536-DAD-EPG
11
                                                        )
12                 Plaintiff,                           ) ORDER MODIFYING SCHEDULING
                                                        ) ORDER
13         vs.                                          )
                                                        ) (ECF Nos. 11, 16)
14   RESORT AT LAKE TULLOCH, LLC,
                                                        )
15                 Defendants.                          )
                                                        )
16

17         Pursuant to the schedule proposed by the parties in their joint status report (ECF No. 16),

18   IT IS ORDERED:

19         1. The Scheduling Conference Order (ECF No. 11), is modified as follows:

20    Event                             Current Date/Deadline       New Date/Deadline
21    Telephonic status conference      October 14, 2020            April 12, 2021, at 10:30 am
      Non-expert discovery cutoff       December 4, 2020            April 30, 2021
22
      Expert disclosure deadline        January 29, 2020            May 28, 2021
23    Supplemental/rebuttal expert      March 5, 2021               June 30, 20201
24
      disclosure deadline
      Expert discovery cutoff           April 1, 2021               July 30, 2021
25
      Dispositive pretrial motion       May 7, 2021                 August 31, 2021
26    filing deadline
      Pretrial conference               October 4, 2021             February 7, 2022, at 1:30 pm
27
                                                                    Courtroom 5 (DAD)
28




                                                    1
           Case 1:19-cv-01536-DAD-EPG Document 17 Filed 10/14/20 Page 2 of 2


1           2. As to the telephonic status conference continued dated April 12, 2021, at 10:30 am, in
2    Courtroom 10 (EPG) before Magistrate Judge Erica P. Grosjean: To participate telephonically,
3    each party is directed to use the following dial-in number and passcode: 1-888-251-2909;
4    passcode 1024453. The parties are also reminded to file a joint status report one full week prior
5    to the conference and email a copy of same, in Word format, to epgorders@caed.uscourts.gov,
6    for the Judge’s review.
7           3. All other terms and conditions of the Scheduling Conference Order (ECF No. 11)
8    remain in full force and effect.
9

10   IT IS SO ORDERED.
11

12
        Dated:     October 14, 2020                           /s/
                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                     2
